UNITED STATES DISTRICT COURT
DISTRICT OF MAINE

U.S. Bank Trust, N.A., as Trustee for LSF11
Mastet Participation Trust

Plaintiff

vs.

Karen Lisa Vincent

Defendant
The Bank of New York Mellon fka The
Bank of New York, as Successor Trustee to
JPMorgan Chase Bank, N.A., as Trustee on
behalf of the certificateholdets of the
CWHEQ Inc., CWHEQ Revolving Home
Equity Loan Trust, Series 2006-G

Party-In-Interest

 

CIVIL ACTION NO:

RE: VACANT REAL PROPERTY -
417 Bonny Eagle Road, Standish, ME 04084

Mottgage:
July 26, 2006
Book 24240, Page 338

AFFIDAVIT RELATING TO MILITARY SEARCH

I, Matthew Kelly, hereby certify that on Oc jpb-<- | x

, 2020 I searched the

Department of Defense/Defense Manpower Data Center (DOD/DMDC) and found that the

Defendant, Karen Lisa Vincent, is not in the military. An affidavit as to the Defendant's military

status will be filed with a Motion for Summary Judgment or at trial as Maine Courts accept such

affidavits only at those times.

Dated: OC plore \5 , 2020

UL

Matthew Ixy

COMMONWEALTH OF MASSACHUSETTS

ESSEX, SS.
COUNTY OF ESSEX

Dated this _}&% day of Otabe, 2020

On this IS day of Cctahec , 2020, before me, the undersigned notary public,

personally appeared Matthew Kelly, who proved to me through satisfactory evidence of
identification to be the person whose name is signed on this document, who swore or affirmed to
me that the contents of the document are truthful and accurate to the best of his/her knowledge

and belief.

  

Kristine M. DelGenio
Notary Public
COMMONWEALTH OF MASSACHUSETTS

My Commission Explres

    
     
SCRA 5.6

Status Report
Pursuant to Servicernembers Civil Relief Act

 

 

 

 

SSN:
Birth Date:
Last Name: VINCENT
First Name: KAREN
Middle Name:
Status As Of: Oct-15-2020
Certificate ID: © HRWNWNMJ17V510L
On Active Duty On Active Duty Status Date
Active Duty Start Date Active Duty End Date Status Service Component
NA NA No NA

 

 

 

 

This response reflects the individuals’ aclive duty status based on the Active Duly Stalus Date

 

Left Active Duty Within 367 Days of Active Duly Slatus Date

 

Active Duty Start Date

Active Duty End Date

Status

Service Component

 

NA

NA

 

 

No

 

NA

 

This response reflects where the individual left active duty status within 367 days preceding the Active Duly Status Date

 

 

The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Aclive Duty Status Date

 

Order Notification Start Date

Order Notification End Date

Status

Service Component

 

NA

NA

 

 

 

No

NA

 

This response reflects whether the individual or his/her unit has received early nolification to report for active duty

 

 

Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and

Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.

LM Gost

 

Michael V. Sorrento, Director

Department of Defense - Manpower Data Center

400 Gigling Rd.
Seaside, CA 93955

 
 
 
 

; A Status Report
Pursuant ta Servicemembers Civil Relief Act

SSN:

Birth Date:

Last Name: VINCENT

First Name: KAREN

Middle Name: LISA

Status As Of: Oct-15-2020
Certificate ID: 738G6K3LMOHZR7P

SCRA 5.6

 

On Active Duty On Active Duly Status Date

 

Active Duty Start Date

Active Duty End Date

Status

Service Component

 

NA

NA

 

 

No

 

NA

 

This response reflects the individuals' active duty status based on the Active Duty Status Date

 

 

Left Active Duly Within 367 Days of Active Duly Status Date

 

Active Duty Start Date

Active Duty End Date

Status

Service Component

 

NA

NA

 

 

No

 

NA

 

This response reflects where the individual left active duty status within 367 days preceding the Active Duly Status Date

 

 

The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

 

Order Notification Start Dale

Order Notification End Date

Status

Service Component

 

NA

NA

 

 

 

No

NA

 

 

This response reflects whether the individual or his/her unit has received early notification to report for active duty

 

Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and

Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.

LM Gounite

 

[le

Michael V. Sorrento, Director

Department of Defense - Manpower Data Center

400 Gigling Rd.
Seaside, CA 93955

 
